DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Southon (CA 2,685,575).
Southon discloses a wheel sensor and a method of calibrating the wheel sensor. The method is comprised of the steps of using the sensor to establish that a calibration procedure is to be performed and using the sensor to determine a point in time suitable for calibration and using the wheel sensor to perform a self-calibration at the point in time. Southon discloses that if there in an extended occupancy detection when a sensor has been occupied for longer than twenty minutes, this sets an internal flag which will cause the sensor to recalibrate immediately when the wheel leaves the zone. The sensor will then zero off a wheel and maintains the new calibration. The sensor will also determine the speed of the vehicle as the wheel sensors counts the passing wheels and the frequency by which those wheels pass the sensor station on the track. A central . 
Response to Arguments
Applicant's arguments filed December 17, 2021 have been fully considered but they are not persuasive. Applicant argues that the wheel sensor system and method of operating are not show in the prior art as described above. Specifically the Applicant argues that the system can be used and operated with human intervention and is not independent and decentralized as stated in the claims. The prior art discloses the use of a self-testing process with a self-sufficient sensor system. While the system can be used and monitored by an individual it is not specifically stated that an individual must operate and monitor the sensors to properly operate. While this may be an advantage during times of high-volume traffic or inclement weather it is not stated that the monitoring by an individual is a necessity for proper operation. The communication controller also has a port available for a computer to be connected but also does not state that this connection is necessary for proper operation. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJMFebruary 16, 2022